Citation Nr: 1423737	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  11-03 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for a right ankle disorder.

5.  Entitlement to service connection for a left ankle disorder.

6.  Entitlement to service connection for a bilateral foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran has verified active duty service from June 1983 to August 1986, from April 1987 to August 1987, from December 1990 to June 1991, and from August 2000 to July 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2007 and May 2009 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming and Waco, Texas.  The Veteran relocated during the course of his appeal, and jurisdiction was transferred to the Waco, Texas RO.

The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that the Veteran's representative filed an Appellate Brief (informal hearing presentation) on behalf of the Veteran in March 2014.  The remaining documents are either duplicative or irrelevant to the issues on appeal.  There are no documents in the Veterans Benefits Management System.
  
The issues of entitlement to service connection for a bilateral foot disorder, a right knee disorder, and a left knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current left ankle disability.

2.  The Veteran does not have a current right ankle disability.

3.  The Veteran does not have a current low back disability.


CONCLUSIONS OF LAW

1.  A left ankle disorder was not incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  

2.  A right ankle disorder was not incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  

3.  A low back disorder was not incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, the RO did provide the Veteran with such notice in May 2007 and December 2008, prior to its decision on the claims in December 2007 and May 2009.  Moreover, the requirements with respect to the content of the notice were met in this case.  The RO informed the Veteran in the notice letters about the information and evidence that is necessary to substantiate his claims for service connection and of the division of responsibilities in obtaining such evidence.  The letters also explained how disability ratings and effective dates are determined.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  He has not identified any available, outstanding evidence that is pertinent to the claim being decided herein.  

The Board notes that it is remanding other claims, in part, to verify any additional period of service; however, such development would have no bearing on the claims being decided herein.  In the decision below, the Board finds that the Veteran does not have a current ankle or low back disorder.  As such, these claims are being decided on that basis and any additional service dates would not alter that determination.  Therefore, the Board may proceed to a decision without prejudice to the Veteran on these issues.

The Veteran was also afforded VA examinations in November 2010 in connection with his claims being decided herein.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the November 2010 examinations obtained in this case are adequate, as they were predicated on a full reading of the Veteran's claims file and a physical examination.  The VA examiner considered all of the pertinent evidence of record, to include the statements of the Veteran, and determined that the Veteran did not have a current diagnosis.  As such, no opinion was needed on the etiology.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The term "chronic disease," whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 U.S.C.A. § 1101  and 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  
 


A.  Right and Left Ankle Disorders

The Veteran's service treatment records document normal lower extremities both upon entry to service in December 1976 and separation from service in May 2003 and July 2003.  He did complain of pain in the left ankle due to twisting or a sprain in June 1977 and July 1977, a right ankle contusion in July 1981, a twisted left ankle in August 1983, right ankle pain in November 1992, a mild right ankle sprain with pain in March 1998, and left ankle pain due to a sprain in January 2001.  

VA medical records dated in April 2008 also show that he reported right ankle pain for 10 years, as well as a left ankle sprain occurring three weeks prior to that appointment.  However, no diagnosis of an ankle disorder was rendered.

In November 2010, the Veteran was afforded a VA examination in connection with his claims for service connection for right and left ankle disorders.  After reviewing the claims file and performing an examination of the Veteran, the examiner determined that his left and right ankles were normal without any disability or loss of function.  X-rays performed in conjunction with the examination revealed also normal results.  

The Board notes that the Veteran is competent to report his observable symptomatology, such as pain.  However, pain alone does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Moreover, the November 2010 VA examiner considered his reported medical history and examined the Veteran after which he concluded that there was no current disability.  The Board finds the November 2010 VA examination report to be highly probative given the examiner's review of the file and reported history, as well as his own examination.  He also relied on his own medical expertise and training in determining that the Veteran does not have a current diagnosis.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. § 1110 , 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.

Based on the foregoing, the evidence does not establish that the Veteran has a current diagnosis in this case.  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a left and right ankle disorder.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection is not warranted.


B.  Low Back Disorder

The Veteran's service treatment records include a December 1976 entrance examination noting mild lordosis.  He also reported back pain in July 1985, July 1989, and February 2002, as well as recurrent back pain or a back problem in his May 2003 medical history report.  However, a medical examination report dated in July 2003 indicated that the Veteran's spine was normal and noted no spine disorders at that time.

In November 2010, the Veteran was afforded a VA examination in connection with his claim for service connection for a low back disorder.  After reviewing the claims file and performing an examination of the Veteran, that examiner determined that the Veteran's spine was normal without any disability or loss of function.  X-rays performed in conjunction with this examination also revealed normal results.  

There are no post-service medical records documenting any complaints, treatment or diagnosis of a low back disorder.

The Board again notes that the Veteran is competent to report his observable symptomatology; however, he has not reported any diagnosis.  Pain alone does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Moreover, the November 2010 VA examiner considered his reported medical history and examined the Veteran after which he concluded that there was no current disability.  The Board finds the November 2010 VA examination report to be highly probative given the examiner's review of the file and reported history, as well as his own examination.  He also relied on his own medical expertise and training in determining that the Veteran does not have a current diagnosis.  

Based on the foregoing, the evidence does not establish that the Veteran has a current diagnosis of a low back disorder.  As noted above, the evidence must show that the Veteran has a current disability. 38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997).   Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a low back disorder.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection is not warranted.


ORDER

Service connection for a left ankle disorder is denied.

Service connection for a right ankle disorder is denied.

Service connection for a low back disorder is denied.


REMAND

The Board notes that the Veteran was afforded a VA examination in November 2010 in connection with his claims for service connection for right and left knee disorder.  However, the examiner did not address the Veteran's in-service diagnosis of patellofemoral syndrome in his opinion and rationale.  Therefore, an additional medical opinion is needed.

The Board also notes that the Veteran was not afforded a VA examination in connection with his claim for service connection for a bilateral foot disorder.  The Veteran's December 1976 entrance examination notes the presence of pes planus, and problems with the Veteran's feet, to include pes planus, are then documented during service as well as after service in VA medical records.  Therefore, the Board finds that a VA examination and medical opinion are necessary.


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his feet and knee disorders.  After acquiring this information and obtaining any necessary authorization, AOJ should obtain and associate these records with the claims file. 

The AOJ should also obtain any recent VA treatment records that may be available and relevant.

2.  The AOJ should contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), the appellant's reserve unit, and any other appropriate location, to request the complete service personnel records of the appellant as well as to verify whether he had any additional periods of active duty service (active duty service has already been verified from June 1983 to August 1986, from April 1987 to August 1987, from December 1990 to June 1991, and from August 2000 to July 2003).

3.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any right and left knee disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

It should be noted that the Veteran's service treatment records document a diagnosis of patellofemoral syndrome on several occasions, beginning in November 2001.  

It should also be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

The examiner should then opine as to whether it is at least as likely as not that the Veteran has a right and left knee disorder that is causally or etiologically related to his military service, to include his symptomatology therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  The Veteran should be afforded a VA examination to determine the nature and etiology of any bilateral foot disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

It should also be noted that pes planus is noted on the Veteran's December 1976 entrance examination.  He also had problems with his feet documented in service

It should also be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

The examiner should then opine as to whether it is at least as likely as not that the Veteran's preexisting bilateral pes planus worsened in severity in service, and if so, whether the increase in severity was consistent with the natural progression of the disorder or whether the increase represented a permanent worsening or aggravation of the disorder beyond its natural progression.  

In making this determination, the examiner should note that temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service," unless the underlying condition, as contrasted with symptoms, has worsened.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


